Citation Nr: 1229895	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with history of peptic ulcer disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals, basal cell carcinoma, left retroauricular area and right anterior neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1977. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from December 2007 and September 2008 rating decisions of the Jackson, Mississippi, Regional Office (RO). 

The Veteran was afforded a Travel Board hearing in September 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In the August 2012 Written Brief Presentation, the Veteran's representative raised the claim of entitlement to service connection for hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the Board regrets additional delay, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

As was noted in the February 2012 Board remand, VA has a duty to assist the Veteran in obtaining relevant private treatment records under 38 C.F.R. § 3.159(c)(1).  In this case, partial private records relating to treatment of the skin and of the hiatal hernia are included in the claims folder.  The most recent of these records, however, are dated in 2007, nearly five years ago.  At the time of his Travel Board hearing, the Veteran confirmed that he had no VA treatment for his claimed disabilities, but also confirmed ongoing treatment with his private physicians, Dr. H. and Dr. B.  In February 2012, the Board remanded these issues in order to obtain these potentially relevant private treatment records.  They are of particular importance considering they are the only treatment records in existence related to the Veteran's claims.

In September 2011, prior to the Board's remand, both Dr. H. and Dr. B. submitted letters confirming their treatment of the Veteran since 2008.  Following the remand, the Appeals Management Center (AMC) sent letters to the Veteran requesting signed authorizations to obtain these private records.  In March 2012, letters, with authorizations, were sent to the doctors.  In April 2012, according to a memorandum in the claims file, a VA representative called each doctor and was informed that the Veteran picked up copies of his medical records from both Dr. H. and Dr. B.  And, in another April 2012 written communication, the Veteran informed the AMC that he mailed records from both Dr. H. and Dr. B. to the AMC on March 19, 2012.  He reported that according to a U.S. Postal Service delivery confirmation, the package he sent to VA was received on March 26, 2012.

The Board has reviewed both the paper claims file and the electronic claims file and the records of the Veteran's private physicians are not available for the Board's review.  Thus, the Board's February 2012 remand directives were not fully, or substantially complied with in that the evidence obtained was not associated with the claims file.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  Thus, in this case, a remand is unavoidable, as compliance with the prior remand is a requirement, as well as the Veteran's right.     Therefore, the Board must remand the Veteran's claims so that these records can be associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate the records of Dr. H. and Dr. B., sent to the AMC by the Veteran in March 2012, with the claims file.

If these records are not located, contact the Veteran and request that he resubmit his copy of these private medical records.  If that is not possible, then resubmit the Veteran's signed authorizations to each private physician in an effort to obtain any available records regarding the Veteran's private treatment related to the skin and hiatal hernia.  Associate all records obtained with the claims file.

2.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and readjudicate the claims.  If any benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

